UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7952




In Re:   CLESTER EARLIS CARTER,




                                                         Petitioner.



             On Petition for a Writ of Habeas Corpus.
                          (3:92-cr-00044)


Submitted:   February 22, 2007              Decided:   March 5, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clester Earlis Carter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clester   Earlis   Carter   has   filed   with    this   Court    a

document entitled “Motion for Personal Restraint Petition for

Review of the Order of the United States District Court for the

District of South Carolina Pursuant to Federal Rules of Appellate

Procedure 15."   We construe this as a petition for an original writ

of habeas corpus challenging Carter’s 1993 convictions and sentence

on drug charges, which he has previously challenged on direct

appeal and in a 28 U.S.C. § 2255 (2000) motion to vacate.             This

court ordinarily declines to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2000), and this case provides no

reason to depart from the general rule.      Because the interests of

justice would not be served by transferring a case that should be

dismissed to the district court, we dismiss the petition. Cf. Fed.

R. App. P. 22(a).    Accordingly, we deny Carter’s petition.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                - 2 -